ACCEPTED
                                                                                                 01-15-00124-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            5/29/2015 2:04:40 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                               CAUSE NO. 01-15-00124-CV

        SUNBELT RENTALS, INC.                §        IN THE 1st COURT OF APPEALS
                                                                              FILED IN
                                             §                         1st COURT OF APPEALS
        VS.                                  §                             HOUSTON, TEXAS
                                             §                         5/29/2015 2:04:40 PM
        SOUTHWEST PIPE                       §                         CHRISTOPHER A. PRINE
        SERVICES, INC. AND                   §                                 Clerk
        JOE BRIERS                           §

           DEFENDANTS’, SOUTHWEST PIPE SERVICES, INC. AND JOE BRIERS
                   MOTION FOR CONTINUANCE TO FILE BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendants, Southwest Pipe Services, Inc and Joe Briers,

(hereinafter “SWP”) and files this their Motion for Continuance to File Brief and will

respectfully show this Honorable Court the following:

        SWP’s brief is currently due June 1, 2015. Counsel for Appellants has been working

diligently to complete the brief, however, it will not be completed by the deadline prescribed

by the Court. Further, Counsel for Appellants has been assigned to trial in Fort Bend County

beginning June 2, 2015. Therefore, Appellants request a continuance for the filing of the

brief of at least 15 days.

        WHEREFORE, PREMISES CONSIDERED, Appellants pray that the due date for the

brief be extened at least 15 days fom June 1, 2015.




	  
                                                   Respectfully submitted,
                                                    JASON A. POWERS, ATTORNEY




                                                   _________________________________
                                                   Jason A. Powers
                                                   SBOT 24027745
                                                   PO Box 272425
                                                   Houston, Texas 77277
                                                   Tele: (832) 647-8493
                                                   Fax: (832) 415-0593
                                                   jason@jasonapowers.com

                                                   ATTORNEY FOR DEFENDANTS



                              CERTIFICATE OF SERVICE

       This is to certify that on May 29, 2015, a true and correct copy of the foregoing
instrument has been sent to all counsel of record in accordance with the Texas Rules of Civil
Procedure.




                                                   _________________________________
                                                   Jason A. Powers